Case 1:17-cv-05400-ARR-SMG Document 61 Filed 10/27/20 Page 1 of 1 PageID #: 311



 James W. Boyan
 Partner
 jboyan@pashmanstein.com
 Direct: 201.4935


 October 27, 2020

 VIA ELECTRONIC FILING

 The Honorable Allyne, R. Ross, U.S.D.J.
 U.S. District Court - Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

                  Re:     Choi v. Home & Home Corp., et al.
                          Civil Action No. 1:17-cv-05400

 Dear Judge Ross:

        This firm represents Defendants in the above-referenced matter. Pursuant to Your Honor’s
 October 20, 2020 order, we write to advise the Court that the parties have reached a settlement.
 The parties will submit a joint motion for the approval of the settlement of Plaintiff’s FLSA claims.

                                                       Respectfully submitted,



                                                       James W. Boyan III



 cc:     Shan Zhu, Esq., Counsel for Plaintiff (via electronic filing)




  Court Plaza South           Phone: 201.488.8200
  21 Main Street, Suite 200   Fax: 201.488.5556
  Hackensack, NJ 07601        www.pashmanstein.com
